Citation Nr: 0726323	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion

Appellee represented by:	State Veterans Affairs 
Commission of Mississippi


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from August 1944 to November 
1946.  He died in July 1995.  The Appellee, O.M., has 
heretofore been found to be the surviving spouse of the 
veteran.  The appellant claims to be the surviving spouse of 
the veteran.  It is her status as the surviving spouse that 
is at issue.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the administrative decisions made by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO) that denied the appellant's claim for 
death benefits on the basis that she could not be established 
as the surviving spouse of the veteran.

When this case was previously before the Board in January 
2006, the Board reopened the claim and remanded it for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDING OF FACT

The evidence shows that the veteran and the appellant did not 
continuously cohabitate from the date of their marriage to 
the date of his death, and contradicts the appellant's 
statement that their separation was due to misconduct by the 
veteran without her fault.  


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met. 38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The facts of this case warrant an initial review.  

In July 1951, the veteran married C.M. in the state of 
Mississippi.  No divorce was ever obtained from this 
marriage.

In June 1954, the veteran married the appellant in the state 
of Mississippi.

In 1962, the veteran and the appellant were separated.

In May 1962, the veteran married the Appellee, O.M., in the 
state of Mississippi.  In 1964, the veteran and O.M. 
separated.

In 1986, the veteran applied for and was awarded pension 
benefits. In the application, the veteran indicated that his 
marital status was that he was separated from his spouse, and 
that he had been married four times.  On the several improved 
pension eligibility forms filed by the veteran between 1986 
and 1994, he indicated that he was married, but was not 
living with his spouse.

In July 1993, the appellant, who was living in Cleveland, 
applied for an apportionment of the veteran's pension 
benefits.  In her application, the appellant stated that she 
was separated from the veteran in 1962, and had no contact 
with him since that time.  She stated that he was "very wild 
and was running around with other women," and that he had 
left her at the time along with four children.  She indicated 
that he had not provided any support since then.

In response to the appellant's application for apportionment, 
the veteran provided a statement to the effect that the 
appellant was not entitled to benefits because when he had 
married the appellant he had had never obtained a divorce 
from C.M. and was therefore never legally married to the 
appellant.

In April 1994, the appellant's claim for an apportionment was 
denied on the basis that her marriage to the veteran was not 
a valid marriage since he had never obtained a divorce from 
C.M.

In August 1994, the veteran applied to establish P.L. as his 
dependent daughter.  In the course of the development of that 
claim, the veteran stated that he took P.L.'s mother into his 
home one year before P.L.'s birth and that he was the father 
of P.L. who was 11 years old and had been living with him 
since her birth.

The veteran passed away in July 1995.  There are of record 
two separate versions of the veteran's Certificate of Death.  
On the certificate that came from the VA Medical Center where 
the veteran died, the veteran was listed as married, and O.M. 
was listed as his surviving spouse.  O.M. was also listed as 
the informant of the information on the certificate.  On the 
certificate obtained from the County and State Health 
Departments, the veteran was listed as married, and C.M. was 
listed as his surviving spouse.  C.M. was also listed as the 
informant of the information on the certificate.

The Appellee, O.M., filed a claim for widow's death pension 
benefits in August 1995.  She indicated in her claim that she 
married the veteran in 1962, when she was 16 years old.  She 
stated that she was unaware that he had been married to 
another woman at the time.  She stated further that she could 
not live with him and she left him in 1964.  She stated that 
they did not discuss getting back together, and he gave her 
no support for her child.

C.M. filed a claim for VA burial benefits in October 1995, 
declaring herself on the application to be the veteran's 
wife.  In November 1995, burial benefits were authorized 
based upon C.M.'s claim.

In November 1995, during the course of the development of 
O.M.'s claim, C.M. was provided an opportunity to submit a 
claim as the surviving spouse of the veteran prior to a 
decision on O.M.'s claim.  In response to that request, C.M. 
stated that she had married the veteran in 1951, and 
separated from him in 1955, but had never gotten a divorce.  
She noted that he had gotten married to another in 1954.  She 
noted that she was listed as his wife on the Death 
Certificate, and was called to arrange the veteran's funeral.  
She was asked by the RO for follow-up information, but did 
not respond.

The RO issued an administrative decision in February 1996 
that determined that the marriage of the veteran to the 
Appellee, O.M., in 1962 was deemed valid.  She was awarded VA 
death pension benefits on that basis.

In November 1996, C.M. filed a claim to establish herself as 
the surviving spouse of the veteran for death pension 
benefits purposes.  C.M. died in January 1997 prior to the 
disposition of her claim.

In May 1998, the appellant filed a statement that was deemed 
to have been a claim to establish herself as the surviving 
spouse of the veteran for death pension purposes.  That claim 
was denied in October 1998.  The denial noted that the 
Appellee, O.M., had been established as the veteran's "legal 
wife" in February 1996.

The appellant filed a second claim, in May 2002, to establish 
herself as the surviving spouse of the veteran for death 
pension purposes.  In the development of the appellant's 
claim, considerable efforts were made to determine whether 
the veteran had been divorced from C.M. prior to his marriage 
to the appellant.  No such records were found.

In connection with the present claim, in March 2004 the 
appellant appeared before a hearing officer at the Cleveland, 
Ohio, RO.  In the course of the hearing, the appellant 
testified that she was married to the veteran in 1954 and had 
no knowledge at the time of any prior marriages.  She stated 
that she then lived with him for 12 years, having six 
children.  She testified that in 1966, when they stopped 
living in the same home together, she bought a home in 
Cleveland, and the veteran had one in Mississippi, and so she 
stayed in Cleveland, and he stayed in Mississippi.  She 
stated further, that the veteran lived with her in Cleveland 
"for quite a while" when he had work there.  She testified 
further that after they ceased to cohabit together, she 
always kept in touch with him.  The appellant testified that 
the veteran always treated her like a wife, and she always 
treated him like a husband.  The appellant also stated that 
the veteran always provided for her, and that she had no 
knowledge that he had another wife until just before the 
veteran's funeral.

The appellant provided similar testimony to the undersigned 
Acting Veterans Law Judge during an October 2005 
videoconference hearing.  

The appellant submitted a comment in March 2007 that she 
raised four children for the veteran, whom she referred to as 
her husband.  She also sent several photographs.  She noted 
that she had attached a copy of the deed to her house in 
Cleveland, but that the veteran's name was not on it.  

A review of the deed to the appellant's house shows she 
purchased it by herself in 1971.  The veteran's name is not 
on it.  The appellant used a surname different than the 
veteran, signing her name as [redacted].  She described 
herself as single.  The deed is not accompanied by any 
information showing that the veteran helped finance the 
purchase.

The Appellee submitted an undated statement in which she 
provided her address, the claims file number, and the 
veteran's name and social security number.  She used the 
veteran's last name of [redacted].


Relevant Law and Analysis 

Pertinent VA laws and regulations provide that VA death 
benefits may be paid to a surviving spouse who was married to 
the veteran: (1) one year or more prior to the veteran's 
death, or (2) for any period of time if a child was born of 
the marriage, or was born to them before the marriage. 38 
C.F.R. § 3.54 (2005); see 38 U.S.C.A. § 1102 (West 2002).  
Spouse means a person of the opposite sex who is a wife or 
husband and the term surviving spouse means a person of the 
opposite sex who is a widow or widower provided the marriage 
meets the requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 
3.50.  A marriage "means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the rights to benefits accrued."  38 C.F.R. § 3.1(j); 
see 38 U.S.C.A. § 103(c).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The requirement that there must be continuous cohabitation 
from the date of the marriage to the date of death of the 
veteran will be considered as having been met when the 
evidence shows that any separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
surviving spouse.  38 C.F.R. § 3.53(a).  Temporary 
separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  Id.

Furthermore, the statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that 38 U.S.C.A. § 101(3) and 
38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  Gregory v. 
Brown, 5 Vet. App. 108 (1993). First, the spouse must be free 
of fault in the initial separation. Second, the separation 
must have been procured by the veteran or due to his 
misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, the 
finding of fault or without fault is to be determined on the 
basis of an analysis of the conduct at the time of 
separation.  See 38 C.F.R. § 3.53(a).

In the present case, the appellant seeks to establish herself 
as the surviving spouse for purposes of receiving VA death 
benefits.  Upon application of the pertinent law to the 
foregoing facts, this case turns upon the general question of 
whether the appellant's marriage to the veteran may be 
"deemed valid" under the provisions of 38 C.F.R. § 3.52 and 
the more specific underlying question of whether, despite 
their separation, the veteran and the appellant can be 
considered to have met the requirements of continuous 
cohabitation under the provisions of 38 C.F.R. § 3.53(a).

The answer to this underlying question must be determined 
based upon an analysis of the conduct of the parties at the 
time of separation of the appellant from the veteran.  
Essentially, in order to be successful in her claim, the 
appellant must have been free from fault in that initial 
separation, and the separation must have been procured by the 
veteran or due to his misconduct.

Based on a thorough review of the evidence, the Board finds 
that the veteran and the appellant cannot be considered to 
have met the requirements of continuous cohabitation under 
the provisions of 38 C.F.R. § 3.53(a).  Thus, the appellant's 
marriage to the veteran may not be "deemed valid" under the 
provisions of 38 C.F.R. § 3.52.

The evidence shows that the veteran and the appellant did not 
continuously cohabitate from the date of their marriage until 
his death, but were separated.  The Board recognizes that 
during her present claim, the appellant has testified that 
they were not in fact separated.  She asserts that after they 
ceased to cohabit together, she always kept in touch with 
him, that he always provided for her, and that he always 
treated her like his wife.  

However, this version of the events is contradicted by 
testimony the veteran herself gave in 1993, in support of a 
claim for an apportionment of the veteran's VA benefits.  At 
that time, she wrote that she had no contact with the veteran 
after their separation in 1962, that he had not provided her 
any support since then, and that he was a philanderer and 
womanizer.

The Board also finds that the deed to the appellant's house, 
on which she used a surname different from the veteran, 
described herself as single, and did not list the veteran as 
a co-purchaser, is strong evidence that they were separated 
and did not continuously cohabitate until the veteran's 
death.

The evidence fails to show that the separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the appellant.  38 C.F.R. § 3.53(a).  

The Board is aware of the appellant's 1993 testimony that the 
veteran was "very wild and was running around with other 
women," and that he had left her at the time along with four 
children.  However, the Board finds that the appellant's own 
testimony on this point is weak, contradictory and not 
credible.  38 C.F.R. § 3.53(b).  Thus, the facts surrounding 
the appellant's separation from the veteran remain unclear.  

First, the appellant's credibility is greatly damaged by the 
fact that her 1993 and 2004 descriptions of her marriage and 
subsequent separation paint such opposite domestic pictures.  
Her descriptions of her relationship with the veteran appear 
tailored to the type of VA benefit she was seeking at the 
time she made them.  Second, the appellant has testified 
under oath that at the time of her initial separation in 
1966, she purchased a home in Cleveland.  The deed she 
submitted, however, demonstrates that she did not buy the 
house until 1971.  Third, the appellant was unable to submit 
any statements from disinterested witnesses to support her 
contention that the veteran was at fault for their 
separation.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2004 
and March 2006 that discussed the particular legal 
requirements applicable to the merits of her claim, the 
evidence considered, and the pertinent laws and regulations 
with respect to the merits of her claim.  VA made all efforts 
to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by VA over the course of this appeal, it is reasonable to 
expect her to have understood from the notices provided what 
was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA 
remanded the claim to afford the appellant an opportunity to 
submit favorable evidence.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA benefit purposes is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


